--------------------------------------------------------------------------------

Exhibit 10.2
 
 
AMENDMENT NO. 1 TO RECEIVABLES PURCHASE AGREEMENT AND PERFORMANCE UNDERTAKING
 
THIS AMENDMENT NO. 1 TO RECEIVABLES PURCHASE AGREEMENT AND PERFORMANCE
UNDERTAKJNG, dated as of October 2, 2017 (this “Amendment”), is by and among
Sensient Receivables LLC, a Delaware limited liability company (“Seller”),
Sensient Technologies Corporation, a Wisconsin corporation (“STC”), as initial
Servicer and as the Performance Guarantor, and (c) Wells Fargo Bank, National
Association, a national banking association (together with its successors and
assigns, the “Purchaser”).
 
RECITALS
 
WHEREAS, the Seller, the Servicer and the Purchaser are parties to that certain
Receivables Purchase Agreement, dated as of October 3, 2016 (the “Existing
Purchase Agreement” and, as amended hereby and from time to time hereafter
amended, restated or otherwise modified, the “Purchase Agreement”); and
 
WHEREAS, the parties wish to amend the Purchase Agreement as hereinafter set
forth;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.             Definitions.  Capitalized terms used and not otherwise defined
herein are used with the meanings attributed thereto in the Purchase Agreement.
 
2.            Amendments.  The Existing Purchase Agreement is hereby amended as
follows:
 
(a)           Clause (c) of the definition of “Eligible Receivable” is hereby
amended to add the following proviso at the end thereof:
 
provided that up to 5% of Eligible Receivables may be due on or within 61-120
days after the original Invoice date therefor.
 
(b)          The definition of “Facility Limit” is hereby amended to delete
“$40,000,000” where it appears and to substitute in lieu thereof “$60,000,000.”
 
(c)           The definition of “Facility Termination Date” is hereby amended
and restated in its entirety to read as follows:
 
“Facility Termination Date” means the earlier of (i) October 1, 2018, and (ii)
the Amortization Date.
 
(d)           The definition of “Receivable” is hereby amended to add the
following sentence at the end thereof:
 
1

--------------------------------------------------------------------------------

Notwithstanding the foregoing, in no event will the term “Receivable” include
any indebtedness or obligation owing from Nestle USA Inc and/or Nestle Purina
Petcare Company or any of its direct or indirect subsidiaries or affiliates to
Sensient Flavors LLC arising prior to the later to occur of November 15, 2017
and the date on which such obligations and indebtedness cease being sold by
Sensient Flavors LLC to Bank of America, N.A. or its affiliates (as reasonably
demonstrated by the Servicer to the Purchaser).
 
(e)            Exhibit I to the Existing Purchase Agreement is hereby amended to
insert the following new fifth paragraph at the beginning thereof:
 
The parties agree that although receivables generated by the Cosmetics Division
of Sensient Colors LLC shall constitute “Receivables” for purposes of the
Transaction Documents, in no event shall they be included in any Servicer Report
as either Eligible Receivables or ineligible Receivables or in the computation
or any reserve or ratio under this Agreement.
 
(f)          Exhibit IV to the Existing Purchase Agreement is hereby amended and
restated in its entirety to read as set forth in Annex A to this Amendment.
 
(g)          The first recital in the Performance Guarantee and in Exhibit VII
to the Existing Purchase Agreement is hereby amended and restated in its
entirety to read as follows:
 
Whereas, Sensient Natural Ingredients LLC, a Delaware limited liability
company, Sensient Originator LLC, a Delaware limited liability company, and
Sensient Flavors LLC, a Delaware limited liability company (each, an
“Originator”), are wholly-owned Subsidiaries of the Performance Guarantor;
 
3.            Effect of Amendment.  Except as specifically amended hereby, the
Existing Purchase Agreement and all exhibits and schedules attached thereto and
the Performance Undertaking shall remain in full force and effect.  This
Amendment shall not constitute a novation of the Purchase Agreement or the
Performance Undertaking, but shall constitute an amendment to thereto.
 
4.            Conditions Precedent.  Effectiveness of this Amendment is subject
to the prior or contemporaneous satisfaction of each of the following conditions
precedent:
 
(a)           Wells shall have received: (i) counterparts hereof, duly executed
by each of the parties hereto and consented to by the Purchaser, and (ii)
counterparts of Amendment No. 1 to the RSA, together with all other documents
required thereunder.
 
(b)           Each of the representations and warranties contained in Section 5
of this Amendment shall be true and correct.
 
5.            Representations and Warranties.  Each of the Performance
Guarantor, the Seller and the Servicer hereby represents and warrants to the
Purchaser that each of the representations and warranties made by it or on its
behalf in the Purchase Agreement or the Performance Undertaking, as applicable,
were true and correct when made and are true and correct, in all material
respects, on and as of the date of this Amendment with the same full force and
effect as if each of such representations and warranties had been made by it on
the date hereof and in this Amendment.  The representations and warranties set
forth above shall survive the execution of this Amendment.
 
2

--------------------------------------------------------------------------------

6.            CHOICE OF LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW.
 
7.            CONSENT TO JURISDICTION.  EACH PARTY TO THIS AMENDMENT HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE AGREEMENTS, AND
EACH SUCH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM.
 
8.            WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AMENDMENT, THE PURCHASE AGREEMENT OR THE
RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.
 
9.            Binding Effect.  Upon execution and delivery of a counterpart
hereof by each of the parties hereto, and the satisfaction of the conditions
precedent set forth in Section 5 hereof, this Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns (including any trustee in bankruptcy).
 
10.          Counterparts; Severability; Section References.  This Amendment may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Amendment.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile shall be effective as delivery of a manually executed
counterpart of a signature page to this Amendment.  Any provisions of this
Amendment which are prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
<Signature pages follow>
 
3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers or attorneys-in-fact as of the
date hereof.
 

 
SENSIENT RECEIVABLES LLC, as Seller
         
By:
 
/s/ Kim Chase
   
Name:
Kim Chase
   
Title:
President
           
SENSIENT TECHNOLOGIES CORPORATION, as the Servicer and the Performance Guarantor
         
By:
 
/s/ John J. Manning
   
Name:
John J. Manning
   
Title:
General Counsel and Secretary
 

 
4

--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Purchaser
         
By:
 
/s/ Eero Maki
   
Name:
Eero Maki
   
Title:
Managing Director
 

 
5

--------------------------------------------------------------------------------

Annex A



 
Bank Name and
Address
 
Lock-Box Address (if
applicable)
Lock-Box and/or
Collection Account #
 
Account Name
               
Wells Fargo Bank
 P.O. Box 63020,
San Francisco, CA 94163
 
4015 Solutions Center, Chicago, IL 60677-4000
 
   
Sensient Receivables LLC
 
               
Bank of America
100 West 33rd Street, New York, NY 10001
 
62453 Collections Center Drive,
Chicago, IL 60693
   
Sensient Receivables LLC
               
Wells Fargo Bank
 P.O. Box 63020,
San Francisco, CA 94163
 
PO Box 934701, Atlanta, GA  31193-4701
   
Sensient Receivables LLC
             



6

--------------------------------------------------------------------------------